Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:  

KIKUCHI et al (US 20170077184 A1) and Bedau (US 20170316824 A1) are hereby cited as some pertinent prior arts. Figures 1-6 of KIKUCHI disclose a semiconductor device including stacked resistive memory with individual switch control, comprising: a first resistive random access memory (ReRAM) device (considering one ReRAM formed with 30/82/90, [0067]-[0068]) and a second ReRAM device (considering another one  ReRAM formed with 30/82/90, [0068]) stacked in a nanosheet configuration ([0002] and [0055]).  Figure 11 of Bedau teach a multi-layer resistive random access memory (ReRAM) array, wherein active layers of the array each comprise a plurality of ReRAM elements that each include a gate portion having a gate terminal and a memory cell portion with a source terminal and drain terminal. Insulating layers of the array alternate with the active layers and each comprise an insulating material between adjacent active layers. Wordlines span through more than one layer of the array, with each of the wordlines comprising a column of memory cell portions coupled via source terminals and drain terminals of column-associated ReRAM elements. Bitlines each span through an associated active layer of the array, with each of the bitlines comprising a row of gate portions coupled via at least gate terminals of row-associated ReRAM elements.
 
However, none of the above prior arts alone or in combination with other arts teaches a semiconductor device including stacked resistive memory with individual switch control, comprising: “a first resistive random access memory (ReRAM) device having a first semiconductor channel layer, a second semiconductor channel layer, and a first conductive electrode layer therebetween; a second ReRAM device having a third semiconductor channel layer, a fourth semiconductor channel layer, and a second conductive electrode layer therebetween, wherein the first, second, third, and fourth semiconductor channel layers are vertically stacked and a liner layer wrapped around a portion of each of the first, second, third, and fourth semiconductor channel layers, wherein the liner layer is configured to form a ReRam switching layer” in claim 1, “a first resistive random access memory (ReRAM) device having a first semiconductor channel layer, a second semiconductor channel layer, and a first conductive electrode layer therebetween; a second ReRAM device having a third semiconductor channel layer, a fourth semiconductor channel layer, and a second conductive electrode layer therebetween, wherein the first, second, third, and fourth semiconductor channel layers are vertically stacked and Page 5 of 12a liner layer wrapped around a portion of each of the first, second, third, and fourth semiconductor channel layers and the isolation layer, wherein the liner layer is configured to form a ReRam switching layers” in claim 12 and synapse connecting a pre-neuron and a post neuron in a neuromorphic device, comprising: “a top resistive random access memory (ReRAM) device having a first semiconductor channel layer, a second semiconductor channel layer, and a first conductive electrode layer therebetween; a bottom ReRAM device having a third semiconductor channel layer, a fourth semiconductor channel layer, and a second conductive electrode layer therebetween, wherein the first, second, third, and fourth semiconductor channel layers are vertically stacked and a bottom metal contact between the fourth semiconductor channel layer and a substrate” in claim 20 in combination with other limitations in the claims. Thus, the Applicant’s claims are determined to be novel and non-obvious.

For these reasons, independent claims 1, 12 and 20 are allowed.
Claims 2-11 and 13-19 are allowed as they depend on an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/Primary Examiner, Art Unit 2813